Citation Nr: 9923090	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  98-82 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person or on 
the basis of being housebound. 


REPRESENTATION

Appellant represented by:	W. Christopher Hodge, Attorney


INTRODUCTION

The veteran had active military service from September 1978 
to September 1981, and from February 1983 to March 1988. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in January 1998.  A statement of the case was issued in 
February 1998, and a substantive appeal was received that 
same month.  

The Board observes that the veteran referred to a number of 
other issues in his notice of disagreement.  It appears that 
a number of claims were denied by rating decision in July 
1998.  A notice of disagreement was received in September 
1998, and a statement of the case was issued in October 1998 
addressing issues dealing with the evaluations assigned for 
chronic lumbar strain and a skin disability as well as claims 
for service connection based on irritable bowel syndrome, 
hypertension, right arm and hand disability, impulse control 
disorder and a left inguinal hernia.  However, the record 
does not show that a timely substantive appeal was received 
as to the issues addressed in the October 1998 statement of 
the case, and it does not appear from the record that these 
additional issues are in appellate status at this time.  38 
U.S.C.A. § 7105(a) (West 1991). 


REMAND

In June 1999, the Board received a request from the veteran's 
representative for a personal hearing before the Board in 
Washington, D.C.  Such a hearing was scheduled for August 30, 
1999, and the veteran and his representative were notified of 
the time, date and place for such hearing.  In early August 
1999, the Board received a communication from the veteran's 
representative canceling the August 1999 Board hearing in 
Washington, D.C. and requesting that the veteran be scheduled 
instead for a hearing before a member of the Board sitting at 
the RO.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

The veteran should be placed on the list 
of those waiting to testify before a 
member of the Board sitting at the RO.  
When such a hearing is scheduled, the 
veteran and his representative should be 
notified in writing of the date, time and 
place for such hearing.  After such 
hearing is conducted (or in the event the 
veteran cancels or fails to report), the 
case should be returned to the Board for 
appellate review. 

The purpose of this remand is to comply with the veteran's 
request for a hearing before a member of the Board sitting at 
the RO. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



